Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/921,377 filed on July 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on March 23, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on November 23, 2021. Applicant filed for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for a one-month extension pursuant to 37 CFR 1.17(a)(1).
Applicant has amended claim 1. Claims 1-14 and 21-26 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on March 23, 2022 have been fully considered.
With respect to applicant’s arguments regarding Examiner’s Note for claims 21-26, as argued on pp. 8-10 of applicant’s arguments, said arguments are persuasive. Therefore, claims 21-26 will be examined along with claims 1-14.
With respect to double patenting rejections, applicant has requested that said rejections be withheld until rejection of claims on merit have been resolved.
On pp. 11-14 of the applicant's arguments/remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Chatterjee et al., US 2010/0104015 A1 (Chatterjee) and further in view of Guo et al., US 2012/0177120 A1 (Guo), applicant’s arguments (see pp. 11-15 of arguments) are directed to the amended version of claim 1 (reciting: decoding, by a computing device, a first encoded video stream, encoded in a first format, …).  Accordingly, applicant’s arguments are moot as noted in the Office action that appears below.
The examiner maintains his rejection of claims 1-14 and 21-26 under 35 U.S.C. 103, as indicated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,723 (Patent ‘723) in view of Chatterjee et al., US 2010/0104015 A1 and further in view of Guo et al., US 2012/0177120 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance. Furthermore, claim 1 of Patent ‘723 includes limitations that are not recited in claim 1 of the instant application, making claim 1 of the instant application broader in scope than claim 1 of Patent ‘723. As a result, resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘723 in view of Chatterjee ‘015 and Guo ‘120, would have been obvious to a person of ordinary skill in the art, as argued in the Office action that appears below. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,377

Claim 1.  A method comprising: decoding, by a computing device, a first encoded video stream, encoded in a first format, to generate: a decoded video stream, and first data indicating: a first set of regions that are intra-coded in the first encoded video stream; and a second set of regions that are bi-predictive-coded in the first encoded video stream and that are selected based on a first format of the first encoded video stream; and encoding, using the first data, the decoded video stream into a second encoded video stream, wherein the first set of regions and the second set of regions are encoded into intra-coded regions in the second encoded video stream.
Patent ‘723

Claim 1. A method comprising: receiving, at a processing device, a first video stream that has been compressed and that comprises a first set of regions that are each intra-coded; selecting a first subset of regions, from the first set of regions, to be intra-coded in a second video stream, wherein the selecting is based at least in part on a quality target, the quality target comprising a target percentage of intra-coded regions in the first video stream that will be intra-coded in the second video stream; selecting, by the processing device, a second set of regions that are each predictive-coded in the first video stream; transcoding, by the processing device, the first video stream to the second video stream, wherein the second set of regions is transcoded with less spatial compression than an average amount of spatial compression applied to a remainder of non-intra-coded regions in the second video stream; and storing the second video stream to a memory.


Furthermore, claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,955,170 (Patent ‘170) in view of Chatterjee ‘015 and Guo ‘120. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance. Furthermore, claim 1 of Patent ‘170 includes limitations that are not recited in claim 1 of the instant application, making claim 1 of the instant application broader in scope than claim 1 of Patent ‘170. As a result, resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘170 in view of Chatterjee ‘015 and Guo ‘120 Leontaris, would have been obvious to a person of ordinary skill in the art, as argued in the Office action that appears below. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,377

Claim 1.  A method comprising: decoding, by a computing device, a first encoded video stream, encoded in a first format, to generate: a decoded video stream, and first data indicating: a first set of regions that are intra-coded in the first encoded video stream; and a second set of regions that are bi-predictive-coded in the first encoded video stream and that are selected based on a first format of the first encoded video stream; and encoding, using the first data, the decoded video stream into a second encoded video stream, wherein the first set of regions and the second set of regions are encoded into intra-coded regions in the second encoded video stream.
Patent ‘170

Claim 1. A method comprising: receiving, by a computing device, a decoded video stream that has been decoded from a source stream; receiving, by the computing device, a first dataset indicating a first set of regions, within the decoded video stream, that have been designated for intra-coding into an encoded video stream; selecting, from the first set of regions indicated in the first dataset and based on a quality target for the encoded video stream, a first subset of regions to intra-code within the encoded video stream, wherein the quality target comprises a target percentage of intra-coded regions in the source video stream that will be intra-coded in the encoded video stream; and encoding the decoded video stream to generate the encoded video stream, wherein the encoding comprises intra-coding each region from the first subset of regions into the encoded video stream.


Furthermore, claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,599 in view of Chatterjee ‘015 and Guo ‘120. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance. Furthermore, claim 1 of Patent ‘599 includes limitations that are not recited in claim 1 of the instant application, making claim 1 of the instant application broader in scope than claim 1 of Patent ‘599. As a result, resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘599 in view of Chatterjee ‘015 and Guo ‘120, would have been obvious to a person of ordinary skill in the art, as argued in the Office action that appears below. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,377

Claim 1.  A method comprising: decoding, by a computing device, a first encoded video stream, encoded in a first format, to generate: a decoded video stream, and first data indicating: a first set of regions that are intra-coded in the first encoded video stream; and a second set of regions that are bi-predictive-coded in the first encoded video stream and that are selected based on a first format of the first encoded video stream; and encoding, using the first data, the decoded video stream into a second encoded video stream, wherein the first set of regions and the second set of regions are encoded into intra-coded regions in the second encoded video stream.
Patent ‘599

Claim 1. A method comprising: receiving, by a computing device, a first encoded video stream encoded in a first format; decoding the first encoded video stream to generate: a decoded video stream, and identification data identifying: a first set of regions comprising regions that are intra-coded in the first encoded video stream; and a second set of regions comprising one or more regions that are predictive-coded in the first encoded video stream and that are selected based on the first format of the first encoded video stream; and encoding, using the identification data, the decoded video stream into a second encoded video stream, wherein the first set of regions and die second set of regions are encoded into intra-coded regions in the second encoded video stream.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chatterjee et al., US 2010/0104015 A1 (Chatterjee) and further in view of Guo et al., US 2012/0177120 A1 (Guo).
With respect to claim 1, Chatterjee discloses a method [abstract] comprising: decoding [abstract – transcoding involves decoding a compressed bitstream and re-encoding the resulting decoded bitstream], by a computing device [par. 15 – ref. to a processor], a first encoded video stream [abstract, par. 15], encoded in a first format [par. 14: “receiving an input compressed video bitstream having a first format”], to generate: a decoded video stream [par. 15], and first data indicating: a first set of regions that are intra-coded in the first encoded video stream [par. 18]; and a second set of regions that are bi-predictive-coded in the first encoded video stream and that are selected based on a first format of the first encoded video stream [par. 16: “the mode information comprises  intra encoding modes for at least some of the plurality of decoded macroblocks” implying that there are macroblocks other than intra predicted macroblocks that are inter predicted, such as P- or B-macroblocks]; and encoding, using the first data, the decoded video stream into a second encoded video stream [par. 14: “recompressing the intermediate format video signal to produce an output compressed video bitstream having a second format”], wherein the first set of regions and the second set of regions are encoded into intra-coded regions in the second encoded video stream [par. 14 – recompressing involves compression of the decoded stream from a first format (such as bi-predicted blocks) into a second format (such as intra-predicted blocks)]. While Chatterjee discloses all the limitations of the claim as noted in the above, it is noted that Guo also discloses wherein the first set of regions and the second set of regions are encoded into intra-coded regions in the second encoded video stream [abstract, par. 148 – where Guo discloses an encoder that can choose how to encode a frame, as an I-frame, a P-frame or a B-frame, regardless of how it was originally encoded and then decompressed by a decoder]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Chatterjee with Guo with the motivation to devise a method and apparatus to transcode an encoded bitstream and re-encode the decoded stream where all regions of the stream, regardless of how they were originally encoded, are re-encoded as intra-coded regions [Guo: abstract].
With respect to claim 2, Chatterjee, in view of Guo, disclose all of the limitations in claim 1 and further discloses wherein the second encoded video stream is encoded in a second format different from the first format [Chatterjee: par. 14 – the second format having a different bitrate than the first format requires that the second regions are re-encoded in a different format than the first regions].
With respect to claim 4, Chatterjee, in view of Guo, disclose all of the limitations in claim 1 and further discloses wherein the second set of regions are selected based on a determination that the first format does not encode predictive-coded regions with less quality loss than bi-predictive regions [Chatterjee: par. 47].
With respect to claim 6, Chatterjee, in view of Guo, disclose all of the limitations in claim 1. Furthermore, Guo discloses wherein the first data further indicates a third set of regions that are predictive-coded in the first encoded video stream and that are to be predictive-coded in the second encoded video stream [par. 72]; and wherein the encoding comprises encoding the third set of regions into predictive-coded regions in the second encoded video stream [par. 72]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 and 21-26, the latter being drawn to apparatuses comprising limitations that are commensurate in scope with claims 8-14, respectively, are allowed over prior art of record.
A statement of reasons for the indication of allowable subject matter was outlined in the previous Office action dated November 23, 2011.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Houlden et al., CA 2753243 A1, discloses delivering content in multiple formats.
Youn et al., US 2002/0163967 A1, discloses transcoding apparatus and method.
O’Brien, US 2002/0186769 A1, discloses system and method for transcoding.
Walpole et al., US 2003/0233464 A1, discloses priority progress streaming for quality-adaptive transmission of data.
Gonsalves, US 2002/047892 A1, discloses video messaging and video answering apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485